Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4-11, 24, 26, 28 and 59-61 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is considered to be US 5,246,551 to Pletcher and US 4,877,694 to Solomon, as previously presented.
Regarding claim 5, the closest prior art fails to teach wherein the gas diffusion
electrode further comprising a hydrophobic catalyst layer disposed on a surface of the
diffusion layer that is opposite from the hydrophilic catalyst layer, the hydrophobic
catalyst layer having a hydrophilicity less than that of the diffusion layer and being
capable of transporting negative ions, wherein the OH- ions are transported through the
hydrophobic catalyst layer.
Regarding claim 6, Pletcher in view of Solomon fails to teach a second ion
exchange membrane being disposed on the hydrophilic catalyst layer of the gas diffusion electrode; wherein the first and second ion exchange membranes define a base build up compartment interposed between the cathode compartment and the anode compartment, as claimed. 
Regarding claim 24, the closest prior art fails to teach the claimed combination
wherein the lithium source comprises a salar brine and in the receiving step the salt-
containing solution comprises LiCl and NaCl and in the delivering step the recovered
lithium comprises LIOH and the reagent materials used in the lithium recovery process
comprise HCI and NaOH.
Regarding claim 26, Pletcher, either alone or in combination with Solomon, does not teach the claimed combination wherein the lithium source comprises lithium ore and in the receiving step the salt-containing solution comprises Li2SO4 from the lithium ore and in the delivering step, the recovered lithium comprises lithium hydroxide and the reagent materials used in the lithium recovery process comprises sulfuric acid.
There was not found a teaching in the prior art suggesting modification of the conventional methods for recovering lithium in order to obtain the features of the present invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794